Name: Commission Regulation (EC) No 258/96 of 12 February 1996 laying down detailed rules of application for the specific measures for the smaller Aegean islands with regard to the special arrangements for the supply of dried fodder
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  cooperation policy;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 34/ 12 | EN I Official Journal of the European Communities 13 . 2 . 96 COMMISSION REGULATION (EC) No 258/96 of 12 February 1996 laying down detailed rules of application for the specific measures for the smaller Aegean islands with regard to the special arrangements for the supply of dried fodder HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balances for dried fodder eligible for Community aid for the 1996 calendar year given in Annexes I and II hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning agricultural products ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 (3) as last amended by Regulation (EC) No 1802/95 (4), esta ­ blishes the detailed rules of application for the arrange ­ ments for the supply of certain agricultural products to the smaller Aegean islands, and, pursuant to Article 3 of Regulation (EEC) No 2019/93 , the level of aid granted for that supply ; whereas, pursuant to Article 2 of Regulation (EEC) No 2019/93 , the forecast supply balances for the supply of the smaller Aegean islands with dried fodder from the rest of the Community for the 1996 calendar year should be established ; whereas this measure should enter into force forthwith ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 2 The validity of the 'aid certificates' referred to in Article 1 (3) of Regulation (EEC) No 2958/93 shall expire on the final day of the second month following their issue . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 184, 27 . 7. 1993, p. 1 . (2) OJ No L 248 , 14 . 10 . 1995, p. 39 . (3) OJ No L 267, 28 . 10 . 1993, p. 4.H OJ No L 174, 26. 7. 1995, p. 27. 13 . 2. 96 EN Official Journal of the European Communities No L 34/ 13 ANNEX I Forecast supply balance for the smaller islands belonging to group A (in tonnes) Description CN code Quantities1996 Artificially dried, heat dried, and otherwise dried Luzerne and fodder 1214 10 00 1 000 1214 90 91 I 1214 90 99 ANNEX II Forecast supply balance for the smaller islands belonging to group B (in tonnes) Description CN code Quantities1996 Artificially dried, heat dried, and otherwise dried Luzerne and fodder 1214 10 00 2 000 1214 90 91 \ 1214 90 99